Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Fig. 8-10 appears to be promising candidates for further prosecution.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a region of interest (ROI) determination circuit” in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTER (“Lightweight Object Tracking in Compressed Video Streams Demonstrated in Region-of- Interest Coding”, Hindawi Publishing Corporation EURASIP Journal on Advances in Signal Processing, Volume 2007, hereinafter “SUTTER”), in view of STERN (“A PROTOTYPE FUZZY SYSTEM FOR SURVEILLANCE PICTURE UNDERSTANDING” IASTED International ConferenceVisualization, Imaging, and Image Processing (VIIP 2001), Marbella, Spain, September 3-5, 2001, hereinafter “STERN”).

Regarding claim 1, SUTTER discloses a video encoding (Abstract, i.e. ROI compression) apparatus, comprising: an encoding circuit (Fig. 1), 

    PNG
    media_image1.png
    742
    810
    media_image1.png
    Greyscale

configured to perform a video encoding operation on an original video frame to generate an encoded video frame, wherein at least one encoding information is generated by the video encoding operation during an encoding process (as cited above, i.e. encoder and decoder process, Fig. 1); and a region of interest (ROI) determination circuit (pg. 4, sec. 4.1), coupled to the encoding circuit to receive the encoding information, and 
configured to and reuse the encoding information (i.e as cited below, tracking object, and the object is according to the MB associated with the ROI) wherein each of the ROI objects appears (as cited below) in the initial ROI within the current video frame or in the initial ROI of at least one video frame in the will move in successive frames….).
It is noted SUTTER is silent about more dynamical ROI as claimed.
However, STERN discloses the circuit configured to obtain an initial ROI (as cited below, i.e. Fig. 2, extracted from Fig. 1, pg. 2, left col. Para. (i) and para. (ii), Applicant should note identifying blob is by motion between two given image, i.e. the residue as from the encoding device) within the original video frame (Fig. 1)

    PNG
    media_image2.png
    528
    673
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method/apparatus of SUTTER by adding STERN's teaching so as to have benefit of develop a model for the features of an image in all possible circumstances with reducing amount of human processing.

Regarding claim 2, SUTTER and STERN, for the motivation of combination as cited above discloses the video encoding apparatus according to claim 1, SUTTER and STERN further discloses wherein the one or more ROI objects comprises one or more of: at least one ROI object initially appearing in the initial ROI and staying in the initial ROI; at least one ROI object initially appearing in the initial ROI and leaving the initial ROI; at least one ROI object initially not appearing in the initial ROI, but entering and staying in the initial ROI; and at least one ROI object initially not appearing in the initial ROI but passing through the initial ROI (STERN, section 6, i.e. The dynamic model uses temporal information between frames to obtain movement information of the blobs, and with little additional effort can place existing blobs into new categories by identifying merge and split activities).






Regarding claim 6, SUTTER/STERN, for the same rationale as cited in the claim 5, further discloses, wherein the one or more ROI objects comprises one or more of: at least one ROI object initially appearing in the initial ROI and staying in the initial ROI; at least one ROI object initially appearing in the initial ROI and leaving the initial ROI; at least one ROI object initially not appearing in the initial ROI, but entering and staying in the initial ROI; and at least one ROI object initially not appearing in the initial ROI but passing through the initial ROI (see STERN ROI citation above).


Regarding claim 9, SUTTER/STERN, for the same rationale as cited in the claim 1, discloses a video encoding method, comprising: generating an initial ROI within an original video frame; identifying one or more ROI objects according to the initial ROI (see rejection of claim 1); and generating one or more 

Regarding claim 10, SUTTER/STERN, for the same rationale as cited in the claim 9, further discloses wherein the one or more ROI objects comprises one or more of at least one ROI object initially appearing in the initial ROI and staying in the initial ROI; at least one ROI object initially appearing in the initial ROI and leaving the initial ROI; at least one ROI object initially not appearing in the initial ROI, but entering and staying in the initial ROI; and at least one ROI object initially not appearing in the initial ROI but passing through the initial ROI (see above ROI citation of STERN).

Claims 3-4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over SUTTER (“Lightweight Object Tracking in Compressed Video Streams Demonstrated in Region-of- Interest Coding”, Hindawi Publishing Corporation EURASIP Journal on Advances in Signal Processing, Volume 2007, hereinafter “SUTTER”), in view of STERN (“A PROTOTYPE FUZZY SYSTEM FOR SURVEILLANCE PICTURE UNDERSTANDING” IASTED International ConferenceVisualization, Imaging, and Image Processing (VIIP 2001), Marbella, Spain, September 3-5, 2001, hereinafter “STERN”) further in view of Kwon et al. (US 20140254670 A1, hereinafter “Kwon”).
SUTTER and STERN discloses features of video encoding apparatus from claim 1 is noted in the ground of the rejection of claim 1.
Although SUTTER discloses reused encoding information as cited above (SUTTER, sect. 4.2),  It is noted SUTTER and STERN is silent about wherein the encoding information comprises one or a plurality 
However, Kwon discloses wherein the reused encoding information further comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information, and transform unit size information (see Kwon, i.e. Fig. 1, Abstract: A video/image compression method based on an region of interest (ROI) can be performed in a variable block video encoder such as a HEW. A ROI coding method using variable block size coding information partitions a maximum coding unit (LCU) block obtained from an image into coding unit (CU) blocks. To obtain a quantization parameter of each coding unit (CU) block, the value of its quantization parameter is assigned based on its first hierarchical depth information and its second hierarchical depth information by using the first hierarchical depth information related to the size of the coding unit (CU) block and using the second hierarchical depth information related to the size of a prediction unit (PU) block correspondingly represented in consequence of the partition of the coding unit (CU) block. The resulting values of a quantization parameter assigned to different coding unit (CU) blocks may be different. )

    PNG
    media_image3.png
    258
    491
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to modify the method/apparatus of SUTTER and STERN by adding


Regarding claim 7, SUTTER/STERN/KWON, for the same rationale as cited in the claim 5, further discloses wherein the encoding information comprises one or a plurality of texture information of largest coding unit, coding unit depth information, prediction unit size information, and transform unit size information (see encoding information citation above, KWON).

Regarding claim 4, SUTTER/STERN/KWON, for the same rationale as cited in the claim 5, further discloses wherein the reused encoding information further comprises at least one of motion vector information and advanced motion vector prediction information (see KWON for encoding and information and as cited above, i.e. and STERN, section 6, i.e. The dynamic model uses temporal information between frames to obtain movement information of the blobs, and with little additional effort can place existing blobs into new categories by identifying merge and split activities).

Regarding claim 8, SUTTER/STERN/KWON, for the same rationale as cited in the claim 5, further discloses wherein the encoding information comprises one or a plurality of motion vector information and advanced motion vector prediction information (see KWON for encoding and information and see motion vector citation above).

Conclusion
US 8542872 B2 autonomously monitoring a remote site, including the steps of locating a primary detector at a site to be monitored; creating one or more geospatial maps of the site using an overhead image of the site; calibrating the primary detector to the geospatial map using a detector-specific model; detecting an object in motion at the site; tracking the moving object on the geospatial 
US 20090161981 A1 enhancing detection of a moving object. The method includes comparing a video image to a historical sequence of images obtained from the same scene or stationary source. The method uses statistical sampling to implement change detection and thresholding operations which extract moving objects from the scene. The method provides for a high degree of sensitivity and noise rejection to motion detection, and is self-adapting to variations in sensor characteristics and operating environments.
US 20090066790 A1 processing video data are disclosed and may include detecting, within a single chip in a programmable surveillance video camera, one or more moving objects in a raw video signal generated by the programmable surveillance video camera. One or more characteristics of the detected one or more objects may be extracted within the single chip in the programmable surveillance video camera. The extraction may be based on the raw video signal and may be performed prior to compression of the raw video data. The characteristics of the detected one or more objects may include shape, texture, color, motion presence, motion direction, sequence name, location, links, and/or alarm type. One or more textual representations of at least one of the characteristics of the detected one or more objects may be generated within the single chip in the programmable surveillance video camera.
US 6633232 B2 computing the crowd densities, shopper movement speed and direction, and queue lengths at different locations in a shopping center makes recommendations for least-cost path through a set of destinations. Well-known person-counting techniques may be employed. One type of output display is a map display with an overlay an optimal route through a shopping venue.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571)272-2988..  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK F HUANG/Primary Examiner, Art Unit 2485